Citation Nr: 0521176	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for an anxiety 
disorder has been received.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for a heart valve 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Air 
Force from September 1953 to April 1957, and from March to 
April 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied the reopening of the appellant's service 
connection claim for an anxiety disorder, as well as his 
claims for service connection for liver disease and a heart 
valve disorder.

In June 2005, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(1).  A 
transcript of the hearing testimony is in the claims file.

The Board notes that the appellant's claim of service 
connection for a nervous condition was originally denied in a 
December 1965 rating action.  The appellant was notified of 
the denial that same month and did not appeal.  The December 
1966 rating decision, therefore, represents the last final 
action on the merits of the anxiety disorder service 
connection claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  
The denial was confirmed and continued in rating decisions 
issued in January 1966, and April 1966.  The April 1966 
rating decision represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board also notes that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001, and that 
amendment applies to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (2001).  That 
amendment applies in this case as the appellant's claim to 
reopen was filed in October 2002.

(The issues of entitlement to service connection for a liver 
disorder and a heart valve disorder are addressed in the 
REMAND portion of the decision below.)


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to 
service connection for a nervous condition in a rating action 
issued in December 1965; the appellant was notified of the 
denial that same month but did not appeal.

2.  The denial was confirmed and continued in rating 
decisions issued in January 1966, and April 1966; the veteran 
did not appeal.

3.  Evidence submitted subsequent to the April 1966 rating 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the anxiety 
claim; and, when considered by itself or together with 
previous evidence of record, does raise a reasonable 
possibility of substantiating the service connection claim.

4.  It is as likely as not that the veteran experiences an 
anxiety disorder as a result of his military service.


CONCLUSIONS OF LAW

1.  The April 1966 rating decision that confirmed the denial 
of the appellant's claim of service connection for an anxiety 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the April 1966 rating 
decision is new and material, and consequently serves to 
reopen the appellant's claim of entitlement to service 
connection for an anxiety disorder.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2004).

3.  The appellant has an anxiety disorder that is the result 
of disease or injury incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  New and material evidence claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The April 1966 rating decision, 
the last time the nervous disorder service connection claim 
was finally disallowed on any basis, is final.  38 C.F.R. 
§ 20.1103.  This is so because the veteran was notified of 
the denial in that same month, and he did not initiate an 
appeal within the time period allowed.  38 C.F.R. §§ 19.129, 
19.192 (1965).  This claim may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§ 3.156(a).  Therefore, the appellant's claim may be reopened 
only if new and material evidence has been secured or 
presented since the April 1966 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was amended in 2001, and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  That amendment applies 
in this case as the appellant's claim to reopen was filed in 
October 2002.  The revised regulation requires that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material."  The regulation 
specifically defines material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  (The credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the RO in reaching its April 1966 
rating decision included the appellant's service medical 
records; a DD Form 214; a VA Form 21-526 dated in October 
1965;a November 1965 statement from the appellant's mother; a 
report of hospitalization from a private facility indicating 
psychiatric treatment December 1964, and September 1965; and 
the April 1966 report of a private physician detailing 
treatment in 1965 and 1966.

The appellant, in his October 1965 VA Form 21-526, reported 
that he suffered from chronic anxiety reaction, that this 
condition began in 1955, and that he had been hospitalized 
for it in April 1963.

Review of the appellant's service medical records reveals 
that he underwent a service separation examination in April 
1957; he was described as psychiatrically normal.  The 
appellant was also described as psychiatrically normal in the 
December 1962 report of medical examination.  However, a 
medical examination conducted on April 1, 1963, indicated 
that the appellant suffered from anxiety reaction that was 
manifested by the fear that there was something organically 
wrong with him.  A psychiatric consultation report dated 
April 5, 1963 indicates that the appellant had had chronic 
episodes of anxiety since his father died in 1957.  No 
organic cause had been found for his claimed symptoms.  The 
psychiatrist rendered a diagnosis of anxiety reaction with 
somatic complaints.  The doctor further stated that the 
appellant's condition clearly existed prior to service.

The appellant's mother submitted a written statement to the 
RO in November 1965.  She stated that the first physical and 
mental change she saw in her son was when he came home from 
North Africa in the spring of 1956.  She described him as 
very nervous and withdrawn at that time.  She further stated 
that her husband had died in 1957; she did not give the exact 
date.

The specified basis for the final disallowance in April 1966 
of the appellant's claim of entitlement to service connection 
for a nervous condition was that the nervous condition pre-
existed the veteran's entry into military service and that it 
was not aggravated by service.

The evidence added to the claims file after the April 1966 
rating decision includes a letter dated in March 2004, from a 
doctor who had been a friend of the veteran since attending 
college with him in between his first and second periods of 
Air Force service.  This doctor stated that the appellant was 
emotionally stable and mentally healthy when he re-enlisted 
in the Air Force in March 1963, and that, upon his release in 
April 1963, he was very ill and remained unable to function 
for a very long time.

The evidence also includes the report of a review of the 
appellant's records conducted in April 2004, by a 
psychologist.  The reviewer noted that there appeared to be 
no issues related to the appellant's mental health in his 
service medical records from his first period of service.  
The reviewer also noted the disparity between the description 
of the appellant's mental condition in the April 1963 service 
medical records and the descriptions provided by the 
appellant and a physician friend who first met the appellant 
in 1958.  After reviewing all of the evidence of record, the 
psychologist stated that it was clear that the day after the 
appellant re-enlisted he had a mental health episode of an 
anxiety reaction and concluded that it was at least as likely 
as not that the appellant's current mental condition 
(generalized anxiety disorder with panic attacks) had its 
onset during the first day or two of his re-enlistment, 
continuing from that point in time until the present.

The Board finds that the evidence added to the record after 
April 1966 provides a competent medical opinion concerning 
the etiology of the claimed anxiety disorder.  This evidence 
also addresses and contradicts the reasoning offered in 
support of the April 1966 RO rating decision.  It has direct 
bearing on the issue of service connection for an anxiety 
disorder and therefore, is material.  In short, the added 
evidence relates to an unestablished fact necessary to 
substantiate the claim for service connection for an anxiety 
disorder.  The Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for an anxiety disorder.  
Having reopened the claim, the Board will now conduct a de 
novo review.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease began in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service there are required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation by 
clear and unmistakable evidence in order to rebut the 
presumption of sound condition.  See also Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

In this case, there is some evidence of record that suggests 
that the appellant began to experience mental health problems 
in 1955, after he returned from duty in Libya.  There is also 
some evidence that suggests that the onset of the appellant's 
anxiety disorder was in 1957, in connection with his father's 
death.  The Board notes that the appellant had received a 
hardship discharge in April 1957, and that the date of his 
father's death is not of record.  In addition, there is 
evidence of record that suggests that the appellant did not 
experience mental health problems between his first discharge 
in April 1957, and his re-enlistment in March 1963, in that 
he was able to enter college, graduate, and be accepted for 
Officers' Training School.

Consequently, the appellant's anxiety disorder either pre-
dated March 1963, or it did not.  If it did not pre-date 
March 1963, then it began in-service as indicated by the 
April 2004 VA psychologist's opinion.  If it did pre-date 
March 1963, there is some evidence to suggest that the onset 
date was sometime between 1955 and 1957, while the appellant 
was on active duty in the Air Force.  If that is true, then 
service connection is warranted.  On the other hand, it is 
possible that the onset of the appellant's anxiety disorder 
was after his April 1957 discharge from service.  In which 
case, it must be clearly shown that the pathology was not 
aggravated by service in order to rebut the presumption of 
soundness.  There is no such clear and unmistakable evidence 
that any pre-existing condition was not aggravated and the 
presumption of soundness has not been rebutted.  VAOPGCPREC 
03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Given that the veteran is presumed to have been in sound 
condition at entry, the Board finds that it is reasonable to 
infer from the statements of the April 2004 VA psychological 
reviewer that the appellant has had psychiatric problems 
continually since experiencing the problems he had in service 
in April 1963, and that such difficulties have culminated in 
his current diagnosis of generalized anxiety disorder with 
panic attacks.  There is no medical opinion of record to 
contradict such an inference.  Entitlement to service 
connection for an anxiety disorder is therefore warranted.


ORDER

Service connection for an anxiety disorder is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the RO for action as described 
below.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The Board notes that the appellant was hospitalized for 15 
days at Lowry Air Force Base for treatment of pneumonia in 
1954; the associated service inpatient medical records are 
not in evidence.  The appellant has testified that he was 
hospitalized in a military hospital in Wiesbaden, Germany in 
the spring of 1955.  There are no hospital records reflecting 
such treatment in the claims file.  There is no indication 
that the RO sought these hospital records or alternative 
records.  The appellant has also indicated that he was 
treated for periodontal disease while he was in service; 
however, no dental treatment records from his first 
enlistment are in the claims file.  The appellant's service 
personnel records, which presumably would reflect the 
appellant's whereabouts during the reported hospitalizations, 
are not of record.  The Board also notes that the Physical 
Evaluation Board and/or Medical Evaluation Board findings 
associated with the appellant's April 1963 discharge are not 
of record; nor are the records from his April 1963 
psychiatric hospitalization at Wilford Hall Air Force 
Hospital.  Service medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained, if available, prior to further review of 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The RO should take appropriate steps to obtain the 
appellant's service medical records and his service personnel 
records from each period of his service and associate them 
with the claims file.

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  If 
the appellant's service medical records cannot be located, 
the RO must take necessary steps to identify and obtain 
alternate records for the appellant.

The evidence of record indicates that the appellant has been 
in receipt of Social Security Administration (SSA) disability 
benefits since approximately 1993.  However, complete copies 
of the medical records upon which the original disability 
award was based are not of record.  All of these records 
should be obtained and associated with the claims file.

The Board notes that there is no indication in the evidence 
of record of how much, if any, of the appellant's currently 
documented heart valve pathology is due to his documented in-
service episode of pneumonia as opposed to other causes.  
Further evidentiary development of this question may be 
required depending on the evidence obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2004) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate his claims and 
of what part of such evidence he should 
obtain and what part the RO will yet 
attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession, such as 
copies of his in-service journal(s), that 
is pertinent to his claims on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).

2.  The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records for each period of 
service from the Official Military 
Personnel File (OMPF) or from any other 
appropriate source, including the 
veteran.  These records should be 
associated with the claims file.  If 
there are no records found, documentation 
used in making that determination should 
be included in the claims file.

3.  The RO should take all appropriate 
steps to secure the service medical or 
alternative records for the appellant for 
each period of service, including a 
search for the 1963 Physical Evaluation 
Board Report/Medical Evaluation Board 
Report, the hospital records from Lowry 
Air Force Base in 1954, any hospital 
records from Wiesbaden, Germany in the 
spring of 1955, and the psychiatric 
hospital records from Wilford Hall Air 
Force Hospital in April 1963.  

The veteran should be specifically told 
of alternate possible sources of 
information or evidence that may be 
helpful to his claims.  Any evidence 
obtained should be associated with the 
claims file.  If there are no records 
obtained, documentation used in making 
that determination should be included in 
the claims file.

4.  The RO should contact the Social 
Security Administration (SSA) to obtain 
copies of all of the medical records upon 
which the initial entitlement to benefits 
was based, including any Administrative 
Law Judge (ALJ) decision and associated 
List of Exhibits, as well as all medical 
records relating to any continuing award 
of benefits.  All of these records are to 
be associated with the claims file.

5.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment since 
service for any cardiac or liver 
disorder, not already of record.  After 
obtaining the appropriate signed 
authorization(s) for release of 
information from the appellant, the RO 
should contact each physician, hospital, 
or treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal, including, but 
not limited to Dr. Edge and Dr. Lackey, 
and the Muskogee VAMC.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

6.  Thereafter, the RO should arrange for 
the appellant's records to be reviewed by 
a pathologist.  The reviewer should be 
provided with the appellant's claims 
file, including any records obtained 
pursuant to the above-mentioned 
development, and a copy of this remand.  
The reviewer should render an opinion as 
to whether the appellant has a heart 
valve disorder and, if so, discuss the 
etiology and onset date of the condition.  

The reviewer must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any confirmed valve 
disorder is etiologically related to the 
risk factor.  Specifically, the reviewer 
is requested to provide an opinion as to 
whether it is it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any documented 
heart valve pathology is related to any 
incident of the appellant's period of 
active military service, including 
treatment for pneumonia or periodontal 
disease.  The basis of the opinion should 
be included in the document containing 
the opinion.

If a physical examination or laboratory 
testing is necessary before an opinion 
can be rendered, the RO should arrange 
for said examination to take place.

7.  After the above-requested development 
has been completed, the RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issues on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories.  (If any additional 
development, such as the scheduling of 
any kind of medical examination, or the 
obtaining of a medical opinion, is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.)

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable statutes and 
regulations considered pertinent to the 
issues on appeal.  The appropriate period 
of time should be allowed for response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


